                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED:5/4/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :           20-CR-670 (VEC)
                 -against-                                    :
                                                              :               ORDER
 VACHON COMBS and JAIME MARQUEZ :
 RODRIGUEZ                                                    :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case is scheduled to begin on July 19, 2021;

        WHEREAS a status conference in this case is scheduled for May 13, 2021;

        IT IS HEREBY ORDERED THAT:

        1. The status conference for Mr. Marquez-Rodriguez will be held as previously-ordered

             on May 13, 2021 at 12:00 p.m. The parties must appear for the conference by

             dialing (888) 363-4749, using the access code 3121171 and the security code 0670.

             Any recording or retransmission of the hearing is strictly prohibited.

        2. Due to a scheduling conflict, the status conference for Mr. Combs will be held on

             May 13, 2021 at 2:00 p.m. The parties must appear for the conference by dialing

             (888) 363-4749, using the access code 3121171 and the security code 0670. Any

             recording or retransmission of the hearing is strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: May 4, 2021                                               VALERIE CAPRONI
      New York, NY                                              United States District Judge
